Citation Nr: 0943397	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus type II (diabetes).

2.  Entitlement to a compensable initial evaluation for 
diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to 
October 1971 and from October 1973 to November 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The appeal is now under the jurisdiction of the RO 
in Montgomery, Alabama.

In a November 2008 statement, the veteran indicated that he 
would like to reopen his claim for service connection for 
post-traumatic stress disorder.  This matter is REFERRED to 
the RO for proper development.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, does not require regulation 
of the Veteran's activities.

2.  The Veteran's diabetic retinopathy has been manifested by 
corrected visual acuity of no worse than 20/40 in each eye.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.119, Diagnostic Code 7913 (2009).

2.  The criteria for an initial compensable rating for 
diabetic retinopathy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 6009, 
6079 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is entitled to higher initial 
evaluations for diabetes and diabetic retinopathy.

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
July 2003.  The letter advised the Veteran of the criteria 
for service connection and what evidence VA would attempt to 
obtain.  The Veteran was also notified of the types of 
evidence that might be relevant to support the claims.  The 
duty to notify as to the claim for service connection is met.  
The Veteran was also advised as to disability evaluations and 
effective dates in June 2006.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  The Veteran 
was afforded a VA medical examination most recently in 
February 2009.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.



Evaluations

At the outset, the Board notes that the claims file contains 
VA and private treatment records, VA examinations, and 
statements from the Veteran and his representative.  All of 
these were carefully reviewed by the Board.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In an appeal from an initial rating, the Board must consider 
the medical evidence during the entire period since the 
Veteran's claim was first filed.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

1.  Diabetes

The Veteran contends he is entitled to a higher evaluation.  
After having reviewed the evidence, the Board finds that a 
rating in excess of 20 percent is not warranted.

According to the applicable rating criteria, evidence that 
diabetes mellitus requires insulin and a restricted diet or 
an oral hypoglycemic agent and restricted diet warrants the 
grant of a 20 percent rating.  The next higher evaluation of 
40 percent necessitates evidence of insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating 
requires evidence of insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would be not compensable if 
separately evaluated.  The highest evaluation allowable, 100 
percent, necessitates evidence of the need for more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2009). 

The Veteran attended multiple VA examinations.  The first was 
in August 2003.  The Veteran was on an oral hypoglycemic 
agent and low-carbohydrate diet.  Symptoms included 
polydipsie and polyuria.  The Veteran had no known 
complications of diabetes and was under no activity 
restrictions.  Diabetes mellitus type II was diagnosed.  The 
next examination was in December 2008.  The Veteran was on an 
oral hypoglycemic agent and a restricted diet.  Symptoms did 
not include of ketoacidosis or hypoglycemic reactions.  
Complications included visual impairment, hypertension, 
erectile dysfunction, peripheral neuropathy.  The Veteran was 
under no activity restrictions.

VA treatment records are similar to the VA examinations.  
They show periodic treatment for diabetes.  For example, in 
November 2006, a VA provider noted that the Veteran's 
diabetes was uncontrolled despite medication.  The Veteran 
was also seen for complication of diabetes in May 2008.

The Veteran is certainly competent to testify as to his own 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  However, his testimony alone, without the support of 
a medical opinion as to diagnosis and causation, is not 
sufficient evidence to grant his claim.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

According to the relevant medical reports, although the 
Veteran is taking medication for, and has a restricted diet 
as a result of, his service-connected diabetes, at no time 
has he been instructed to limit his activities due to his 
service-connected diabetes.  In fact, he has been counseled 
on numerous occasions on the benefits of, and necessity for, 
exercising.  Clearly, therefore, the next higher rating of 40 
percent for the Veteran's service-connected diabetes is not 
warranted.  38 C.F.R. § 4.119, DC 7913 (2009) (which 
requires, in addition to the need for insulin and a 
restricted diet, evidence of the regulation of activities).
 
The preponderance of the evidence is against the Veteran's 
claim a rating in excess of 20 percent.  As the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim cannot be 
granted. 
 
2.  Diabetic Retinopathy

The Veteran contends he is entitled to a higher evaluation.  
After having reviewed the evidence, the Board finds that a 
compensable rating is not warranted.

The Veteran attended a VA examination in December 2008.  The 
disability was stable and he was undergoing no current 
treatment.  He had no symptoms in either eye other than 
fluctuating vision.  Corrected distance vision was 20/20.  
Examination was normal except for some mild nuclear sclerosis 
and background diabetic retinopathy.  He was diagnosed with 
mild non-proliferative diabetic retinopathy, mild cataracts 
not decreasing vision, and simple hyperopia with presbyopia.

VA treatment records are similar to the December 2008 
examination.  Consistently, the Veteran's corrected vision 
was 20/20 and he was diagnosed with diabetic retinopathy and 
presbyopia.

Damage to the retina may be rated as 10 percent disabling if 
there are localized scars, atrophy, or irregularities of the 
retina that are centrally located with irregular, duplicated, 
enlarged or diminished images.  38 C.F.R. § 4.84a, Code 6011 
(2009).  Otherwise, eye impairment is generally rated on the 
basis of impairment of central visual acuity.  The best 
distant vision after the best correction by glasses will be 
the basis for rating.  38 C.F.R. §§ 4.75, 4.84a, Diagnostic 
Codes 6063-6079 (2009).  Visual impairment can also be rated 
on the basis of loss of field of vision.  38 C.F.R. § 4.76, 
Diagnostic Codes 6080, 6090 (2009). 
 
Here, the RO has rated the Veteran's eye disability by 
analogy under 38 C.F.R. § 4.84a, DC 6009, which rates 
unhealed injuries of the eye.  Under DCs 6000 through 6079, 
the disability is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest- 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
Here, there is no evidence of active pathology so as to merit 
a compensable rating.  The evidence shows that the Veteran 
experiences no symptoms of his retinopathy and is not 
receiving treatment for the disability.

The Board has considered whether any other diagnostic codes 
are applicable.  38 C.F.R. § 4.75 provides that the best 
distant vision obtainable after correction by glasses will be 
the basis of the rating for impairment of visual acuity. 
 
Under DC 6079, a noncompensable rating is for when corrected 
vision in both eyes is 20/40.  A 10 percent rating is for 
when corrected vision in one eye is 20/50, and corrected 
vision in the other eye is either 20/50 or 20/40. Here, the 
evidence shows that the Veteran's diabetic retinopathy and 
cataracts more nearly approximates the criteria required for 
the currently assigned noncompensable rating and that a 
higher rating is not warranted. 38 C.F.R. § 4.7.  The 
Veteran's corrected vision was never worse than 20/20 in both 
eyes, which does not meet the criteria for a compensable 
evaluation.  Neither the Veteran's VA eye examination nor any 
other VA treatment records show the Veteran's corrected 
vision to be worse than 20/40 in either eye.  There is no 
limitation of the field of vision or other impairment of eye 
sight that would warrant a compensable rating under any 
applicable criteria.  While the Veteran may feel that his 
visual impairment warrants an initial compensable evaluation, 
the medical reports provide the most probative evidence.

The Veteran is certainly competent to testify as to his own 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  However, his testimony alone, without the support of 
a medical opinion as to diagnosis and causation, is not 
sufficient evidence to grant his claim.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).
The preponderance of the evidence is against the Veteran's 
claim for a compensable rating.  As the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim cannot be granted.


ORDER

The appeal for a rating in excess of 20 percent for diabetes 
mellitus type II is denied.

The appeal for a compensable initial rating for diabetic 
retinopathy is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


